DETAILED ACTION
Status of Application
Claims 1-15 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed touch panel electrode structure arrangement.
Independent claim 1 distinctly features: 	
	“an electrically insulating substrate comprising a first type of electrically conductive surfaces, a second type of electrically conductive surfaces, and a through- hole, the first type of electrically conductive surfaces being electrically connected to each another in rows so as to form a plurality of transmitting electrodes, and the second type of electrically conductive surfaces being electrically connected to each other in columns so as to form a plurality of receiving electrodes, wherein, the first type of electrically conductive surfaces comprises non-deformed first type of electrically conductive surfaces having an outer circumference having a rectilinear profile and at least one deformed first type of electrically conductive surface having an outer circumference which has a stretched profile or a contracted profile compared to the outer circumference of the non-deformed first type of electrically conductive surfaces, the second type of electrically conductive surfaces comprises non-deformed second type of electrically conductive surfaces having an outer circumference having a rectilinear profile and at least one deformed second type of electrically conductive surface having an outer circumference which has a stretched profile or a contracted profile compared to the outer circumference of the non-deformed first type of electrically conductive surfaces, the first type of electrically conductive surfaces and the second type of electrically conductive surfaces are arranged in an alternating manner where a closest outer circumference of each of the first type of electrically conductive surfaces is always one of the second type of electrically conductive surfaces, and a closest outer circumference of each of the second type of electrically conductive surfaces is always one of the first type of electrically conductive surfaces, a minimum distance always existing between each of the first type of electrically conductive surfaces and each of the second type of electrically conductive surfaces, and at least one of the at least one deformed first type of electrically conductive surface and at least one of the at least one deformed second type of electrically conductive surface are respectively arranged to directly abut an outer circumference of the through-hole”

However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows specific touch electrode configuration and arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghe Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/HANG LIN/Primary Examiner, Art Unit 2626